Citation Nr: 1829688	
Decision Date: 07/06/18    Archive Date: 07/24/18

DOCKET NO.  12-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for residuals of a fracture of the femur.

2. Entitlement to service connection for a spinal cord injury with respiratory disease. 

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for headaches, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.

5. Entitlement to service connection for fatigue, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.

6. Entitlement to service connection for muscle fatigue of the back, legs, and knees, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.

7. Entitlement to service connection for memory loss, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.

8. Entitlement to service connection for a skin disorder, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as due to exposure to ionizing radiation.

9. Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Amy K. Hart, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served for many years in the U.S. Army Reserves, which included a period of active duty for training from October 1981 to February 1982 and a period of active military service from April 1982 to August 1991.  The Veteran served in the Southwest Asia theater of operations from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. See December 2009 statement of the Veteran (which the Board finds to be a valid notice of disagreement because it references "VA 4107 items," specifically lists issues, and is nearly identical to the RO-recognized notice of disagreement of June 2011).

The Veteran testified before the undersigned Veterans Law Judge in June 2015; a transcript has been associated with the record. 

These matters were most recently before the Board in February 2016, at which time they were remanded for further development of the record. 

The issues of entitlement to service connection for a spinal cord injury, headaches, memory loss, a skin disorder, fatigue, and muscle fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not been diagnosed with any residuals of a femur fracture at any time during the pendency of his claim.

2. The Veteran has not been diagnosed with hypertension at any time during the pendency of his claim.

3. At no time during the pendency of the claim is the Veteran's hearing acuity shown to have been worse than level I in either ear.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for residuals of a femur fracture are not met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2. The criteria to establish service connection for hypertension are not met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3. The criteria for an initial compensable disability rating for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (Code) 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied. See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2017). 

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. §§ 3.159 (c), 3.326(a), 3.327; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, correspondence sent to the Veteran satisfied all notice required under the VCAA, including those applicable to service connection and increased rating claims, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  With regard to the initial rating of hearing loss, because the appeal stems from a granted service connection claim, further notice under the VCAA is not warranted. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Concerning the duty to assist, all identified records, including service treatment records (STRs), service personnel records, VA treatment records and private treatment records have been obtained and added to the claims file, to the extent available. See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159 (c).  VA examinations have also been performed and medical opinions provided adequate for the Board to make a fully informed decision. See 38 C.F.R. §§ 3.159 (c)(4), 3.326(a), 3.327 (2017); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error exists. See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

I. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
For the chronic diseases listed in 38 C.F.R. § 3.309 (a), service connection may be established with sufficient evidence of chronicity of the disease in service or during a presumptive period following service separation, or by showing a continuity of symptoms after service. 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms. Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014). If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Femur Fracture Residuals

The Veteran asserts that he broke his left leg/femur when he slipped down a tank ramp in the early 1980's while stationed at Fort Lewis. See Board Hearing Transcript. 

The available service treatment records (STRs) are silent as to complaints, treatment, or diagnoses relating to the femur.  In-patient treatment records from Fort Lewis were sought as part of the Board's prior remand.  A subsequent response from the NPRC stated that no such records could be located.  

Regardless, the Veteran is competent to report that he injured his leg in-service.  However, the claim for service connection fails because there is no evidence of current femur fracture residuals or of a current femur disability.  

Indeed, the Veteran was afforded a VA Hip and Thigh Conditions DBQ examination in November 2016.  At that time, x-rays of the femur were negative for evidence of a fracture or other abnormalities.  The examiner expressly stated that the Veteran did not have a current diagnosis associated with the claimed condition (i.e., residuals of a fractured femur) and that there was no pathology to render a diagnosis.  The remaining medical record is likewise silent for a current femur fracture residual diagnosis during the period on appeal.  The Veteran has not presented persuasive evidence showing that he has symptoms that result in any functional impairment. See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018) (holding that a "disability" under 38 U.S.C. § 1110 refers to functional impairment of earning capacity).

Congress specifically limited entitlement to service connection for a disease or injury to cases where the disease or injury has resulted in a disability.  In the absence of a proof of present disability there can be no claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

While the Veteran is claiming service connection for residuals of a femur fracture, the Board finds that the evidence of record does not show that he suffered from this condition during the period of this appeal.  Thus, service connection for residuals of a femur fracture cannot be established if there is no current diagnosis and the claim must be denied. See Brammer, 3 Vet. App. at 225.  

Hypertension

The Veteran asserts that he has hypertension that is secondary to service-connected PTSD ("combat stress"). See Board Hearing Transcript.  

Service treatment records are silent for complaints, treatment, or diagnoses of hypertension.  

An August 1992 private treatment record from the Joseph Regional Medical Center notes an elevated blood pressure reading and a "possible" essential hypertension diagnosis. 

A May 1993 VA General examination was negative for findings of hypertension.

During a December 2009 VA examination, the Veteran denied claiming service connection for hypertension; there was no history of hypertension; and hypertension was not shown on objective examination. 

VA treatment records dated from 2009 to 2016 note a self-reported history of hypertension but they are negative for objective findings or diagnoses of hypertension. See, .e.g., August 2013 Pre-Anesthesia Evaluation (noting no history of hypertension).  Notably, the Veteran's "Active and Recently Expired Medication List" reflects no current or past medications prescribed for hypertension.  

The Veteran underwent a VA Hypertension DBQ examination in November 2016.  He reported being off of high blood pressure medications since approximately 5 years prior.  Objectively, there were no findings of hypertension.  

In this case, the claim for service connection fails because there is no evidence of hypertension during the pendency of the appeal period. 

While the Veteran reported being on hypertension medication until approximately 2011 during his 2016 VA examination, this is inconsistent with the objective medial evidence of record, as well as the Veteran's own prior statements.  As noted, VA examinations in 1993, 2009, and 2016 were negative for findings of hypertension; VA treatment records dated from 2009 to 2016 were likewise negative for current hypertension diagnoses and/or hypertension medications; and the Veteran denied a history of hypertension in the 2013 VA treatment records.  In short, there have been no objective findings of hypertension during the pendency of the appeal period.  Perhaps most significantly, the 2009 and 2016 VA examiners expressly found that the Veteran did not have hypertension.  The Veteran has not presented persuasive evidence showing that he has symptoms that result in any functional impairment. See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018) (holding that a "disability" under 38 U.S.C. § 1110 refers to functional impairment of earning capacity).

Congress specifically limited entitlement to service connection for a disease or injury to cases where the disease or injury has resulted in a disability.  In the absence of a proof of present disability there can be no claim. Brammer, supra.  While the Veteran is claiming service connection hypertension, the Board finds that the evidence of record does not show that he suffered from this condition during the period of this appeal.  Thus, service connection for residuals hypertension cannot be established on any basis if there is no current diagnosis and the claim must be denied. See Brammer, 3 Vet. App. at 225.  

II. Increased Rating, Bilateral Hearing Loss

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2017). 

When an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Fenderson v. West, 12 Vet. App. 119 (1999).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometry tests. See 38 C.F.R. § 4.85 (2017).  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. 38 C.F.R. § 4.85 (d) (2017).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness. See 38 C.F.R. § 4.85 (2017). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86 (a) (2017).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86 (b) (2017).

Analysis 

The Veteran seeks an initial compensable evaluation for his bilateral hearing loss.  During his VA audiological examinations and in Board hearing testimony, he endorsed difficulty understanding speech in quiet noise and difficulty hearing softer voices and when several people were speaking at once. 

The Veteran underwent a VA audiological examination in October 2009.  At that time, left ear decibel (dB) loss at the puretone threshold of 1000 Hertz (Hz) was 35, with a 35 dB loss at 2000 Hz, a 55 dB loss at 3000 Hz, and a 60 dB loss at 4000 Hz.  The average decibel loss was 46 in the left ear.  Speech discrimination was 96 percent.  These findings result in Level I hearing acuity in the left ear using Table VI. 

The right ear showed speech discrimination of 96 percent.  Decibel loss at 1000 Hz was 40 dB, with a 40 dB loss at 2000 Hz, a 65 dB loss at 3000 Hz, and a 60 dB loss at 4000 Hz.  The average decibel loss for the right ear was 51.  These findings also result in Level I hearing acuity in the right ear using Table VI.  

Applying the Roman numeral designation of Level 1 in the right ear, and Level 1 in the left ear to Table VII, the result is a zero percent rating for bilateral hearing impairment. See 38 C.F.R. § 4.85, Table VII, DC 6100.  Accordingly, a higher rating is not warranted based on the October 2009 VA audiometric results.  

The Veteran underwent another VA audiological examination in November 2016.  At that time, left ear dB loss at the puretone threshold of 1000 Hz was 35, with a 40 dB loss at 2000 Hz, a 65 dB loss at 3000 Hz, and a 70 dB loss at 4000 Hz.  Speech discrimination was 96 percent with an average decibel loss of 53.  These findings result in Level I hearing acuity in the left ear using Table VI. 

The right ear showed speech discrimination of 92 percent.  Right ear dB loss at the puretone threshold of 1000 Hz was 30, with a 40 dB loss at 2000 Hz, a 60 dB loss at 3000 Hz, and a 70 dB loss at 4000 Hz.  The average decibel loss for the right ear was 50.  These findings also result in Level I hearing acuity in the right ear using Table VI. 

Applying the Roman numeral designation of Level 1 in the right ear, and Level 1 in the left ear to Table VII, the result is a zero percent rating for bilateral hearing impairment. See 38 C.F.R. § 4.85, Table VII, DC 6100.  Accordingly, a higher rating is not warranted based on the November 2016 VA audiometric results as well.

In short, none of the audiometry findings recorded during the period on appeal show a hearing loss disability warranting a compensable rating under the schedular criteria.  The October 2009 and November 2016 VA examination findings resulted in Level I hearing acuity in both ears.  Under Table VII, the findings on each examination warrant a 0 percent rating under Code 6100.  Neither examination found an exceptional pattern of hearing loss, as defined in 38 C.F.R. § 4.86 (so as to warrant rating under the alternate criteria in Table VIA).  In the absence of any additional evidence showing a more severe hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation.  Accordingly, a compensable disability rating is denied. 

The above determination is based upon consideration of applicable rating provisions.  The October 2009 and November 2016 VA examination reports describe the effects of the Veteran's hearing impairment on his daily life. See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the examiners that he had difficulty understanding speech in background noise and in group settings.  Notably, the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure. Doucette v. Shulkin, 28 Vet. App. 377 (2017). 

In addition to the medical evidence, the Board has considered the Veteran's statements that his hearing loss disability warrants a higher rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone are not sufficient to address the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159 (a)(1) and (2).

Lastly, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran in this case has not alleged, and the evidence does not show, that he is unemployable due to the service-connected bilateral hearing loss.  The record reflects that he is currently employed.  Furthermore, although the November 2016 VA examiner indicated that hearing loss impaired the Veteran's ability to understand speech in background noise and in group settings, no impairment in terms of occupational tasks was noted.  Accordingly, the issue of entitlement to a TDIU rating has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009).

In summary, there is no basis to support an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss disability at any time during the pendency of this claim.  Staged ratings are not warranted.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a femur fracture is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

Spinal Cord Injury

The Veteran asserts that he initially injured his spinal cord when he slipped down a tank ramp in the early 1980's while stationed at Fort Lewis. (Note: the Veteran alternatively contends that the spinal cord injury is secondary to a fractured femur; however, service connection for residuals of a femur fracture is being denied herein).  In-patient treatment records from Fort Lewis were sought as part of the Board's prior remand.  A subsequent response from the NPRC stated that no such records could be located.  Nevertheless, the available service treatment records document multiple complaints of chronic low back pain. See, e.g, April 1989 STR; see also July 1991 Separation Report (endorsing recurrent back pain).  Following active duty service, in a May 1993 VA examination report, the Veteran endorsed low back pain.  A March 1997 Reserve Report of Medical History noted a low back injury "compressed fractures" of L4, 5, and 6.  A December 2009 VA examination report also noted a history of back pain since falling on active duty in 1990; contemporaneous x-rays showed degenerative arthritis of the lumbar spine. 

The Veteran was afforded a VA Back Conditions DBQ examination in November 2016; the pertinent diagnosis was degenerative arthritis of the lumbar spine.  The examiner opined that the condition was less likely than not related to service "because there are no service treatment records documenting a low back condition."  

This rationale is not adequate as it fails to consider and address the multiple in-service diagnoses of chronic low back pain, as well as the Veteran's complaints of low back pain since service.  Therefore, a new opinion supporting with rationale is required. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate). 

Undiagnosed Illness - Headaches, Memory Loss, Fatigue, a Skin Disorder and Muscle Fatigue of Legs, Back and Knees

The Veteran is seeking service connection for headaches, fatigue, memory loss, a skin disorder and muscle fatigue of the back, legs, and knees.  He primarily contends that they are the result of an undiagnosed illness.  Alternatively, he asserts that any diagnosable disorders are directly related to in-service disease or injury.  

VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117 (West 2014).  The Veteran is a Persian Gulf Veteran. 38 C.F.R. § 3.317 (d)(2) (2017). 

The Veteran was afforded numerous, separate DBQ examinations in November 2016.  As explained below, the Board does not find the accompanying opinions to be adequate for adjudicative purposes of these claims. 

Briefly, with respect to the claimed fatigue and muscle fatigue, the VA examiner provided a negative opinion based on the lack of ongoing chronic fatigue complaints/treatment in the record (but see, e.g., March 2010 VA examination diagnosing fatigue; see also May 1993 VA examination noting complaints of easy fatigability).  No diagnosis was provided.  

With respect to the claimed memory loss, the examiner provided a negative opinion because there was no evidence of treatment for this condition in-service and no evidence of current treatment (but see, e.g., August 2015 VA treatment records noting short term memory problems; see also Board Hearing Transcript).  No diagnosis was provided.  Notably, the rationale for this opinion was taken directly from the June 2014 Rating Decision denying service connection for this condition.  

With respect to the claimed skin condition, the Veteran was asymptomatic at the time of the examination (but see, e.g., March 2010 VA Skin Examination noting a 15 year history of skin rashes; February 2015 VA treatment records, noting skin problems on the feet; and Board Hearing Transcript), and thus, the examiner provided a negative nexus opinion.  Again, no diagnosis was provided. 

Lastly, with respect to the claimed headaches, STRs document a single complaint of headaches.  Thereafter, the Veteran endorsed severe headache episodes with associated night sweats and coldness in extremities in August 1992.  He stated that the first episode occurred 6 to 7 months after returning from Saudi Arabia.  Provisional diagnoses included sinusitis, "Saudi syndrome," and essential hypertension. See Joseph Regional Medical Center Record.  

In a May 1993 VA examination report, the Veteran stated that all of his symptomatology began while serving in Desert Storm; he complained of frontal headaches associated with stress and heights.  The diagnosis was history of headaches, tension type.  

In a December 2009 VA examination report, he reported having headaches since 1990; the assessment was migraine headaches.  

The Veteran testified before the undersigned VLJ in June 2015; at that time, his representative asserted that the headaches were the result of trauma sustained during his Desert Storm service. 

The Veteran underwent a VA Headache DBQ examination in November 2016; he reported that he was initially treated for headaches in Germany.  In the "medical history" portion of the examination report, it noted that the condition began in 1987.  The diagnosis was tension headaches.  The examiner opined that the headaches condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness "because the 5/19/1993 C & P examination documents tension headaches which is consistent with today's diagnosis and as a result of the exposure to environmental hazards in Southwest Asia." 

The November 2016 then provided an addendum opinion in June 2017, which contradicted her earlier findings.  She opined the following: "His headaches are less likely than not service connected because the subjective history provided by the Veteran states they began in 1987 which predates his service in Saudi Arabia from October 7, 1990, to April 7, 1991, so environmental hazard exposure which is claimed to have caused headaches had not yet occurred.  Also, headaches were not documented or diagnosed until a post-military VA exam on 5/19/1993."  

The Board does not find either VA headache opinion to be adequate to decide the claim.  As an initial matter, the record shows treatment for headaches prior to 1993.  Specifically, in an August 1992 private medical record (identified above), the Veteran endorsed having severe headaches since his service in Saudi Arabia, including an episode shortly after returning from Saudi Arabia.  Such findings contradict the VA examiner's rationale, at least in part.  Moreover, the examiner did not address Veteran's competent lay assertions of on-going headaches since service (regardless of the claimed onset date, i.e., 1987 or 1990).  The Board thus finds an additional VA opinion which considers the aforementioned medical and lay evidence of record is necessary. 

As to all claims, with consideration of the above opinions, to date, no VA examiner has specially addressed whether there is a conclusive or partially understood etiology/pathophysiology for the Veteran's fatigue, muscle fatigue, memory loss, skin and headaches symptoms, or whether he otherwise has a chronic disability resulting from a medically unexplained chronic multisymptom illness.  The Board thus finds that the Veteran should be afforded an adequate VA Gulf War protocol examination in connection with his claims upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Forward the Veteran's claims file, to include a copy of this remand, to the November 2016 VA/DBQ examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of the spinal cord injury.  

After review of all the evidence, including the service treatment records, VA examination report, post-service treatment records, and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any spine disability, to include degenerative arthritis of the lumbar spine, had its onset during active duty or is causally or etiologically related to any in-service event, disease, or injury. 

The examiner is advised that the Veteran was treated on multiple occasions in April 1989 for chronic low back pain, and that he endorsed recurrent low back pain on the July 1991 separation Report of Medical History. 

A complete rationale should be provided for any opinion or conclusion expressed.

3. Schedule the Veteran for a VA Gulf War Illness examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

(a) The examiner must provide a description of the nature and extent of the Veteran's symptoms related to his (i) headaches, (ii) memory loss, (iii) fatigue, (iv) skin problems/rashes, and (iv) muscle fatigue of legs, back and knees, and provide a diagnosis, if any, of such a disorder (or disorders).  

(b) If a diagnosis is made, then the examiner shall provide an opinion as to whether it is at least as likely as not that the diagnosed disorder(s) had its onset during active duty or is causally or etiologically related to any in-service event, disease, or injury, to include as due to in-service environmental hazards from Persian Gulf War service.  

* The examiner is advised that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine; tinea pedis; hyperkeratosis; degenerative changes in the knees; and tension headaches during the pendency of the appeal period.  

(c) If no diagnosis can be made, then the examiner shall provide an opinion regarding whether it is at least as likely as not that the Veteran manifests signs and symptoms of any undiagnosed illness, primarily manifested by headaches, memory loss, fatigue, skin problems/rashes, and muscle fatigue of legs, back and knees. 

* The examiner is advised that the Veteran was treated for symptoms including severe headaches, night sweats, and coldness in the extremities in August 1992, and that he endorsed symptom onset as early as 6 to 7 months after his return from Saudi Arabia; a provisional diagnosis included, inter alia, "Saudi Syndrome." See August 29, 1992, Treatment Record from Joseph Regional Medical Center of Northern Oklahoma, Inc. 

* The examiner is advised that August 2015 VA treatment records note short term memory problems.

* The examiner is advised that a May 1993 VA examination report noted complaints of easy fatigability and that a March 2010 VA examination report diagnosed fatigue.

* The examiner is advised that a March 2010 VA Skin Examination report noted a 15 year history of skin rashes and February 2015 VA treatment records noted skin problems on the feet.  

(d) If no diagnosis can be made, then the examiner shall also provide an opinion regarding whether it is at least as likely as not that the Veteran has a medically unexplained chronic multi-symptom illness, primarily manifested by headaches, memory loss, fatigue, skin problems/rashes, and muscle fatigue of legs, back and knees. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


